1    TRACY L. WILKISON
     Acting United States Attorney
2    DAVID M. HARRIS
3    Assistant United States Attorney
     Chief, Civil Division
4
     CEDINA M. KIM
5    Assistant United States Attorney
6    Senior Trial Attorney, Civil Division
     PAUL SACHELARI, CSBN 230082
7    Special Assistant United States Attorney
8          Social Security Administration
           160 Spear St., Suite 800
9          San Francisco, CA 94105
10         Telephone: (510) 970-4853
           Facsimile: (415) 744-0134
11
           Email: paul.sachelari@ssa.gov
12   Attorneys for Defendant
13                           UNITED STATES DISTRICT COURT
14                          CENTRAL DISTRICT OF CALIFORNIA
                                   EASTERN DIVISION
15
     PEGGY SUE BATTEY,                          ) No. 5:20-cv-00064-SB-SHK
16                                              )
                                                )
17                                              ) [PROPOSED]
           Plaintiff,                           ) ORDER AWARDING EAJA FEES
18                                              )
               v.                               )
19   ANDREW SAUL,                               )
     Commissioner of Social Security,           )
20                                              )
                                                )
21                                              )
           Defendant.                           )
22                                              )
23         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
24         IT IS ORDERED that EAJA fees are awarded in the amount of SEVEN
25   THOUSAND ONE HUNDRED DOLLARS AND 00/100 ($7,100.00), subject to the
26   terms of the stipulation.
27
28   DATED:      June 17, 2021
                                          HON. SHASHI H. KEWALRAMANI
                                          UNITED STATES MAGISTRATE JUDGE
